Me. Justice Audrey
delivered the opinion of the Court.
During the pendency of a summary foreclosure proceeding in the District Court of Ponce brought by the Federal Land Bank of Baltimore against Julia García Beyes, Boque Santi Galleti and his wife María García Beyes to recover a certain sum of money secured by a mortgage on two rural properties, one of which has 4.80 acres (cuerdas) and a house, the defendants in said proceeding filed a complaint in the Municipal Court of Juana Diaz against the creditor bank and against Abraham Sepulveda as marshal of the District Court of Ponce requesting a declaration by the court to the effect that Boque Santi and his wife had a homestead right on said property of 4.80 acres ' (cuerdas) and house, which together with another property is the object of the summary foreclosure proceeding in the District Court of Ponce, and to forbid the creditor bank and the marshal of the District Court of Ponce from selling said parcel of land.
The two properties were sold at auction in the foreclosure proceeding and adjudicated to the creditor, and when the marshal of the District Court of Ponce tried to deliver possession to the bank of the property of 4.80 acres (cuerdas), the plaintiffs in the Municipal Court of Juana Diaz requested said court that to secure the effectiveness of the judgment that might be rendered in said suit it forbid the bank and the defendant marshal from ejecting plaintiffs from said property and house with the warning that they would be punished for contempt. The municipal court ordered the judgment to be secured in said terms.
*401The bank filed a petition for certiorari in the District Court of Ponce against said order. The parties were heard and judgment was rendered annulling said order of the municipal court and the present appeal was taken therefrom.
When the judgment was secured in the manner stated the foreclosure proceeding brought by the bank for the foreclosure of the mortgage, was pending in the District Court of Ponce since the marshal of said court had not delivered possession to the creditor of the property of 4.80 acres (cuerdas) which had been adjudicated to it. Arroyo v. Zavala, 40 P.R.R. 257.
Although the prohibition decreed by the Municipal Court of Juana Diaz was made according to the Law to Secure the Effectiveness of Judgments, its restraining order by its terms and effects was equivalent to an order of injunction, the purpose and effect in this case was to stay the execution of an order rendered by a court of higher jurisdiction, for which it had no authority. In the case of Quan Wo Chung Co. v. Lanmeister, 38 Cal. 384, 17 Am. St. Rep. 261, a court rendered an order of injunction which prevented the compliance with an order of a higher court and the higher court annulled the injunction and declared that the same could not prevail against the order of the higher court.
In view of the facts of this ease we are of the opinion that the order of the municipal court was properly annulled by the District Court of Ponce. ’ .
The judgment appealed from must be affirmed.
Mr. Justice Wolf concurs in the result.